DETAILED ACTION
	Claims 1-12, 15, and 17-26 are currently pending. Claims 1-12, 15, and 17-26 are maintained in rejection despite Applicant’s arguments/amendment filed 12/20/2021. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 improperly depends from cancelled claim 13. The Examiner suggests amending claim 15 to depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 14, 20, 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102011001978 A1 (“Volker”).
Referring to Claim 1: Volker discloses a method for determining a critical travel situation (“derailment”) of at least one wheel (103.2) of a rail vehicle (abstract), the method comprising: 

triggering an action (“braking”) in the rail vehicle in response to detection of the critical travel situation (Para. [0028]).
wherein the critical travel state (“derailment”) is determined based on comparison of the characteristic value of the at least one wheel with a limiting value (“expected speed signal”) (Para. [0017]), and
wherein the limiting value is learned and adapted by the method based on the measurement data (Para. [0016]).

Referring to Claim 2: Volker discloses a method, wherein variance of the rotational speed signal of the at least one wheel (103.2) is used as the characteristic value for the fluctuation intensity of the wheel speeds (“predeterminable variation frequency and/or a predeterminable variation amplitude of the current speed signal”) (Para. [0028]).

Referring to Claim 5: Volker discloses a method, wherein an arithmetic mean of the rotational speed signal of the at least one wheel (103.2) is used as the characteristic value for the fluctuation intensity of the wheel speeds (Para. [0024]).

Referring to Claim 6: Volker discloses a method, wherein a range (“predetermined variation”) of the rotational speed signal of the at least one wheel (103.2) is used as the characteristic value for the fluctuation intensity of the wheel speeds.

Referring to Claim 7: Volker discloses a method, wherein frequency components (“predeterminable variation frequency”) of the rotational speed signal of the at least one wheel (103.2) are used as the characteristic value for the fluctuation intensity of the wheel speeds (Para. [0028]).

Referring to Claim 20: Volker discloses a method, wherein the triggered action is an alarm (“derailment situation signal”) issued to the vehicle driver (Para. [0028]).

Referring to Claim 21: Volker discloses a method, wherein the triggered action is automatically triggered braking of the rail vehicle (Para. [0028]).

Referring to Claim 24: Volker discloses a non-transitory computer program product having program code stored on a machine-readable carrier, for carrying out a method when executed on a processor (107) (Para. [0029]), the method for determining a critical travel situation (“derailment”) of at least one wheel of a rail vehicle, the method comprising: 
comparing a characteristic value of a fluctuation intensity of a rotational speed raw signal (“predeterminable variation frequency and/or a predeterminable variation 
triggering an action (“braking”) in the rail vehicle in response to detection of the critical travel situation (Para. [0028]),
wherein the critical travel state (“derailment”) is determined based on comparison of the characteristic value of the at least one wheel with a limiting value (“expected speed signal”) (Para. [0017]), and
wherein the limiting value is learned and adapted by the method based on the measurement data (Para. [0016]).

Referring to Claim 25: Volker discloses a control device (107) for carrying out a method for determining a critical travel situation (“derailment”) of at least one wheel (103.2) of a rail vehicle (101), the method comprising: 
comparing a characteristic value of a fluctuation intensity of a rotational speed raw signal (“predeterminable variation frequency and/or a predeterminable variation amplitude of the current speed signal”) of at least one wheel with criteria which describe a critical travel situation to detect the critical travel situation (Para. [0028]); and 
triggering an action (“braking”) in the rail vehicle in response to detection of the critical travel situation (Para. [0028]),
wherein the control device (107) is provided in a rail vehicle (101) (Fig. 1),
wherein the critical travel state (“derailment”) is determined based on comparison of the characteristic value of the at least one wheel with a limiting value (“expected speed signal”) (Para. [0017]), and


Referring to Claim 26: Volker discloses a control device, wherein the control device (107) has interfaces for triggering an action in the rail vehicle (Para. [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Volker in view of EP 1600351 A1 (“Lancia”).
Referring to Claim 3: Volker does not specifically teach that a standard deviation of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Lancia teaches a method and system for detecting defects and hazardous conditions in passing rail vehicles, wherein a standard deviation is used to calculate a critical travel situation (Para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use standard deviation as the characteristic value because standard deviation is a well-known mathematical concept use to calculate .

Claims 4, 9-11, 15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Volker in view of Kumar et al. (US 2015/0193992 A1).
Referring to Claim 4: Volker does not specifically teach that a quadratic mean of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Kumar teaches a wheel monitoring system and method, wherein a root mean square, i.e., quadratic mean, of the rotational speed of the wheel is used to calculate a damaged rail wheel, i.e., a critical travel situation (Para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use a quadratic mean as the characteristic value because quadratic mean is a well-known mathematical concept use to calculate variance, as taught by Kumar, and using this as a characteristic value may offer more reliable results over time.

Referring to Claim 9: Volker does not specifically teach that a median of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Kumar teaches a wheel monitoring system and method, wherein a median of the rotational speed of the wheel is used to calculate a damaged rail wheel, i.e., a critical travel situation (Para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use a median as the characteristic value because 

Referring to Claim 10: Volker does not specifically teach that a variation coefficient of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Kumar teaches a wheel monitoring system and method, wherein “a root mean square, median, average, or other measurement of previous rotational speeds of the wheel 104” is used to calculate a damaged rail wheel, i.e., a critical travel situation (Para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use a variation coefficient as the characteristic value because variation coefficients are a well-known mathematical concept use to calculate variance, and Kumar teaches that a variety of wheel speed measurements may be used to calculate variance, and using this as a characteristic value may offer more reliable results over time.

Referring to Claim 11: Volker does not specifically teach that a mean absolute interval of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Kumar teaches a wheel monitoring system and method, wherein “a root mean square, median, average, or other measurement of previous rotational speeds of the wheel 104” is used to calculate a damaged rail wheel, i.e., a critical travel situation (Para. [0085]). It would have been 

Referring to Claim 15: Volker does not specifically teach that the limiting value is configured in a speed-dependent fashion. However, Kumar teaches a wheel monitoring system and method, wherein the limiting value (“nominal or baseline rotational speed”) is configured in a speed-dependent fashion (Para. [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to configure the limiting value in a speed-dependent fashion, as taught by Kumar, in order to provide more accurate results over a variety of speeds.

Referring to Claim 17: Volker does not specifically teach determining the critical travel state or derailment by comparing at least two characteristic values of individual wheels. However, Kumar teaches a wheel monitoring system and method, wherein the damaged wheel, i.e., critical travel state, is determined by comparing at least two characteristic values of individual wheels (Para. [0127]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to compare characteristic values of individual wheels, as taught by Kumar, in 

Referring to Claim 18: Volker does not specifically teach determining the critical travel state by comparing at least one characteristic value of at least one wheel with a mean characteristic value of other wheels. However, Kumar teaches a wheel monitoring system and method, wherein “a root mean square (RMS) may be calculated using several or all of the rotational speeds, and portions of the speed signature that exceed the RMS may be identified as being representative of a damaged portion and/or a damaged drivetrain. As another example, a median, average, or other calculation may be performed using several or all of the rotational speeds, and portions of the speed signature that exceed the median, average, or other calculation may be identified as being representative of a damaged portion of the wheel and/or drivetrain.” (Para. [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to compare one wheel with a mean value of other wheels, as taught by Kumar, in order to detect variance in one wheel using highly relevant data from other wheels, thus providing more reliable results over time.

Referring to Claim 19: Volker does not specifically teach determining the critical travel state by comparing at least one characteristic value of the at least one wheel with chronologically preceding characteristic values of the same wheel. However, Kumar teaches a wheel monitoring system and method, wherein “[t]he analysis system may determine the nominal rotational speed of the wheel 104 by calculating a root mean 

Referring to Claim 22: Volker does not specifically teach that the rotational speed raw signal is conditioned for further processing. However, Kumar teaches a wheel monitoring system and method, wherein “the nominal rotational speed may be determined by applying a low pass filter, such as a first order low pass filter, a second order low pass filter (e.g., a filter that has little to no steady state error to a ramp signal), or the like, to the rotational speeds of the wheel” (Para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use filtering to condition the signal, as taught by Kumar, in order to remove anomalistic data and provide more reliable results over time. 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Volker in view of WO 2015/193333 A1 (“Etzbach”).
Referring to Claim 8: Volker does not specifically teach that a quantile of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Etzbach teaches a derailing recognition method and device, wherein a quantile is used to calculate a critical travel 

Referring to Claim 12: Volker does not specifically teach that an inter-quantile interval of the rotational speed signal of the at least one wheel is used as the characteristic value for the fluctuation intensity of the wheel speeds. However, Etzbach teaches a derailing recognition method and device, wherein a quantile is used to calculate a critical travel situation (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Volker to use an inter-quantile interval as the characteristic value because quantiles, and intervals between them, are a well-known mathematical concept use to calculate variance, as taught by Etzbach, and using this as a characteristic value may offer more reliable results over time.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Volker.
Referring to Claim 23: Volker does not specifically teach that the method is combined with other existing methods for the detection of derailment. However, Volker does teach that “[i]n connection with the monitoring of the derailment situation of rail vehicles, it has already been attempted to measure accelerations acting on the chassis via corresponding sensors and to conclude from the evaluation of the measurement signals on the presence of a derailed condition of one or more wheels of the chassis” (Para .

Response to Arguments
Applicant argues that Volker fails to teach that the limiting value is learned and adapted by the method based on the measurement data because paragraphs [0015] and [0016] of Volker merely teach that a predefinable derailment threshold depends on actual conditions, and the “tolerances or uncertainties” Volker uses when determining the derailment threshold do not constitute a learned and adapted limiting value based on measurement data. The Examiner responds that Volker’s description in paragraph [0016] may be broadly but reasonably interpreted as teaching a limiting value that is “learned and adapted.” Volker’s “tolerances or uncertainties” flow out of the redundant measurement of the actual conditions, in particular, the current speed signal and the expected speed signal (see Para. [0016]). The “flow” of these tolerances or uncertainties from Volker’s redundant data may be broadly interpreted as “learned,” and the fact that this information is “taken into account” when determining the threshold may be broadly interpreted as “adapted.” Thus, Volker’s ability to identify and account for “tolerances or uncertainties” when determining a derailment threshold based on the current speed signal may be reasonably interpreted as a method wherein the limiting value is learned and adapted by the method based on the measurement data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617